                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )     No. 1:12-cr-00054-TWP-TAB
                                                   )
ROGER DALE RAINES,                                 ) -01
                                                   )
                             Defendant.            )

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On February 25, 2019, the Magistrate Judge submitted his Report and Recommendation

regarding the United States Probation Office’s Petition for Warrant or Summons for Offender

Under Supervision (Dkt. 64). The parties waived the fourteen-day period to object to the Report

and Recommendation.        The Court, having considered the Magistrate Judge’s Report and

Recommendation, hereby adopts the Magistrate Judge’s Report and Recommendation.

       IT IS SO ORDERED.

      Date:    3/14/2019
Distribution:

Gwendolyn M. Beitz
INDIANA FEDERAL COMMUNITY DEFENDERS
gwendolyn_beitz@fd.org

Joseph Martin Cleary
INDIANA FEDERAL COMMUNITY DEFENDERS
joe_cleary@fd.org

William H. Dazey, Jr.
INDIANA FEDERAL COMMUNITY DEFENDERS
bill.dazey@fd.org

Steven D. DeBrota
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
steve.debrota@usdoj.gov
